Title: [September 1785]
From: Adams, John Quincy
To: 



      Thursday September 1st. 1785.
      
      
       Went and sat with Mr. de Chaumont a couple of hours, and afterwards accompanied him, and Mr. Toscan &c to Concert hall; to see Mr. Turner’s scholars dance. Once every fortnight, there is such a forenoon ball, from 1. o’clock to three. There were a number of minuets and country dances performed pretty well: and all the beauties of Boston seem’d to be assembled there in one bright constellation. At about 2 ½, we retired, and waited upon Mr. Cushing the L. Govr. to dinner. There was not a large Company: perhaps a dozen or 14 persons. After dinner we went to pay a visit to Mr. Swan but we met him in the Street going for his Lady. We accompanied him, and sat an hour at Mr. Deneufville’s. I do not admire to see this man’s wife go into the best Company in this City: I think the people here, should have a Sense of their own Dignity; and not suffer their hospitality to overcome their delicacy. In Holland no Gentleman or Lady would have kept Company with this woman: and I think it would be better if it was so here.
      
      
      
       
        
   
   William Turner, the owner of Boston’s Concert Hall, started dancing classes there in 1773 (David McKay, “William Selby, Musical Emigré in Colonial Boston,” The Musical Quarterly, 57:612–613 [Oct. 1971]).


       
       
        
   
   De Neufville’s second wife, Anna Margaretha Langmak, was pregnant and gave birth to a daughter on 7 Sept. (Nieuw Ned. Biog. WoordenboekP. C. Molhuysen and others, eds., Nieuw Nederlandsch Biografisch Woordenboek, Leyden, 1911-1937; 10 vols., 8:1213–1214).


       
      
      

      2d.
      
      
       Mr. Chaumont intended to set out early in the morning for Philadelphia (or rather Albany,) but it rain’d so hard that he was obliged to postpone it till the afternoon. I went to his lodgings at about 9 o’clock, and stay’d till about noon. We then went to a billiard table, and play’d a game. I dined at Mr. Smith’s. After dinner I return’d to Mr. de Chaumont’s lodgings, and found him, making preparations for his departure. At about 4 o’clock he set out in his Chaise with the Consul: Mr. Issotier Mr. Serane, and myself accompanied him on horseback. Mr. Toscan, went only to the neck, and then left us. The rest of us, went about 4 miles further and at 5 o’clock or thereabouts we took our leave of Mr. Chaumont who proposes going as far as Waltham to night. I spent the evening at Mr. Foster’s house, with my uncle Cranch, and Dr. Tufts.
      
      
       
        
   
   Probably William Foster, a Boston merchant, brother and business partner of Joseph Foster, whom AA and AA2 had met on board the Active on their way to Europe in 1784. Soon after JQA’s arrival in Boston, Mary Smith Cranch arranged to board the Adams boys at Mr. Foster’s, “whenever they are not invited else Where” (Frederick Clifton Pierce, Foster Genealogy; Being The Record of the Posterity of Reginald Foster . . ., 2 vols., Chicago, 1899, 2:940–941; JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:156, 164; Thwing Catalogue, MHi; Mary Smith Cranch to AA, 14 Aug.–15 Sept., Adams Papers).


       
       
        
   
   Dr. Cotton Tufts Sr. (1732–1815) was AA’s uncle by marriage. While JA and AA were in Europe, Tufts had a power of attorney to handle JA’s business affairs, including those related to the education of his sons (JA to Cotton Tufts, 6 Sept. 1784, Adams Papers, Fourth Generation).


       
      
      

      3d.
      
      
       Visited the Consul in the morning, and spent an hour with him. At about noon I left Boston, and went before dinner as far as Milton. When I got there, I found Mrs. Warren had just left it with her son Charles for Boston where he is now gone to embark; the vessel is to sail on monday or Tuesday. I dined with the genl., and his three remaining sons, James, Harry, and George. The genl. bought this seat at Milton about 4 years ago; it formerly belonged to Governor Hutchinson, and is a very beautiful situation. Yet the genl. talks of selling it again, and going back to live on his farm at Plimouth: At about 4 o’clock I set out again, for Braintree; stopp’d at My uncle Adams’s and drank tea; and got to Mr. Cranch’s, at about 7 o’clock.
      
      
       
        
   
   The Hutchinson-Warren House on Milton Hill is illustrated in Adams Family CorrespondenceAdams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963- ., 4:facing 189, and described in same, p. ix–x.


       
      
      

      4th.
      
      
       Attended the meeting; forenoon, and afternoon. I went after meeting and drank tea, and spent a couple of hours with my uncle Adams. Past 6 o’clock before I got home. If the weather should be good I shall set out to-morrow with my aunt, to go to Haverhill.
      
      

      5th.
      
      
       The weather look’d so much like rain in the morning, that we concluded to defer our journey to Haverhill, till to-morrow. Mr. Cranch went to Boston in the morning. I was employ’d, a great part of the day in putting my things in order. I find, that the largest of all my trunks is missing, and I know not where it is. I wrote to my uncle Smith, for Information on the subject. In the afternoon I tried my horse, in my uncle’s Chaise, and find he goes as well as if he had been broken to it. I rode him backwards and forwards 2 or 3 miles and he did not give me the least trouble. This is a very pleasing circumstance to me; and the more so, because I did not expect it; for at New Haven, we could not make him go at all. Genl. Palmer came and drank tea with Mrs. Cranch. The weather cleared up in the afternoon.
      
      
       
        
   
   Joseph Palmer (1716–1788), Revolutionary soldier and Massachusetts politician, had been involved since 1783 in various business ventures in Germantown and Dorchester. Palmer was the husband of Mary Cranch, the sister of AA’s brother-in-law Richard Cranch.


       
      
      

      6th.
      
      
       At about 9 o’clock in the morning I again tackled my horse into my uncle’s Chaise, and we put every thing into it, and set out, and arrived at Boston at about 11. I immediately went to my uncle Smith’s store, and enquired after the missing trunk. I found it was in one corner of the Store. I then went to his House and found there a Letter from the Marquis de la Fayette: I also received Letters from My father, mother and Sister dated as late as June 27th. Waited on Mr. Breck with a paper upon the subject of refining oil. Dined at Mr. Foster’s and immediately after dinner had the horse again tackled in the Chaise. By 3 ½ o’clock we were ready, and as the wind was somewhat high my aunt did not incline to cross the ferry: so we went round, over the neck. We stopp’d at Mr. Gannett’s, the steward of the College. We at first intended to go as far as Lincoln, to night, but have been perswaded to remain here. My Brother and Cousin drank tea with us, and I spent the evening with them, at the College.
      
      
       
        
   
   12 June (Adams Papers). The paper for Samuel Breck referred to later in the entry was enclosed in Lafayette’s letter.


       
       
        
   
   JA to JQA, 26 June; AA to JQA, 26–27 June (Adams Papers). AA2’s letter has not been found.


       
      
      

      7th.
      
      
       We breakfasted early and were on our way by 8 o’clock. We stopp’d at Captain Brookes’s house in Mystic, four miles from Cambridge, and about a quarter of a mile. We then rode 10 miles further; after which we stopp’d an hour to rest our horse. So far we found the roads very good: but the next 6 miles, to Mr. French, (the minister at Andover)’s house are very sandy and heavy. We dined there: Mr. French was not at home. At 3 o’clock, we left Andover and at about 5 ½ got to the river which runs by Haverhill. The roads were not good, being sometimes sandy, and sometimes very hilly. We cross’d the river in a flat bottom’d boat, and at 6 o’clock arrived at Mr. Shaw’s; where I found my brother Tom, who when I left him was not 7 years old, and is now 13. Mr. Thaxter too who sailed in the first french Packet immediately after the Peace is here, and spent the evening at my uncle’s. He is practising the Law and has a good run of business.
      
      
       
        
   
   Capt. Caleb Brooks Jr. (1745–1812), brother of Gen. John Brooks and a distant cousin of JQA’s through his father’s (Boylston) family (Henry Bond, Family Memorials. Genealogies of the Families and Descendants of the Early Settlers of Watertown, Massachusetts . . ., 2 vols. in 1, Boston, 1855, p. 703–704, 723–724; Richard B. Coolidge, “The Brooks Estates in Medford from 1660 to 1927,” Medford Hist. Register, 30:5–7 [March 1927]).


       
       
        
   
   Jonathan French, minister at South Church from 1772 (Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- ., 17:514–520).


       
       
        
   
   John Shaw (1748–1794), brother-in-law of AA, minister at Haverhill from 1777. JQA was to live in his house until the following March. Shaw had been the preceptor of CA and TBA since 1783. JQA had been advised to study with Shaw until the following spring, though Shaw at this date had apparently not yet decided to take him as a student because of the great responsibility in trying “to qualify a young Gentle man to enter the University as Junior Sophister” (AA to JA, 28 April 1783; Elizabeth Smith Shaw to AA, 7 Sept. 1785, both Adams Papers).


       
      
       

      8th.
      
      
       I went in the morning down to Mr. Thaxter’s office, and spent all the forenoon with him, talking over, old matters. He dined with us, at my uncle’s; and spent part of the afternoon here. I am told he is paying his addresses to a Miss Duncan, who is reputed the greatest beauty in Haverhill, but he will not own it.
      
      
       
        
   
   Elizabeth Duncan, daughter of James Sr. and Elizabeth (Bell) Duncan, eventually married John Thaxter in Nov. 1787 (James Duncan Phillips, “James Duncan and Son: Merchants, Capitalists, and Chain Store Operators,” Essex Inst., Hist. Colls.Essex Institute Historical Collections., 89:53 [Jan. 1953]).


       
      
      

      9th.
      
      
       Spent the forenoon with Mr. Thaxter at his office. He went with me, and introduced me, to Mr. White and his family. His Daughter Miss Peggy, is one of the belles of this place. I had heard much said of her before I went to the house; and when I saw her, I supposed that must be Mrs. White. She is very fat and appears much older than she is: I should certainly suppose her not under 30, and she is not yet 20. But she is as fair as any person I ever saw: too much so, I think, to be beautiful: this may be a paradox: but my ideas of beauty are not like those of many People, and I do not admire a complexion over fair. Dined at My uncle’s, and directly after dinner I went with my uncle, and two aunts, over the river, to pay a visit to Mr. Symme’s, the minister at Andover, about 7 miles from the ferry. We found the old gentleman laid up; but he received his Company with politeness. After staying there about 2 hours, we return’d again to Haverhill. The roads are pretty good, but for want of rain are now disagreeably dusty. We found on our return a large Company of young ladies, with Miss Hazen. This is a neice of General Hazen and has boarded in my uncle’s house about a twelve month. She appears to me to have something peculiar in her Character: I shall therefore wait, till I have a better acquaintance with her; before I attempt to give any description of it.
      
      
       
        
   
   John White Sr. (1725–1800), a Haverhill merchant (Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- ., 13:154–156).


       
       
        
   
   Sarah Leonard LeBaron White, the second wife of John Sr., and mother of Peggy and Leonard (same, 6:326).


       
       
        
   
   After the death of Anna (Nancy) Hazen’s father, Capt. John Hazen, and the remarriage of her mother, she became the ward of her uncle, Gen. Moses Hazen of Haverhill, Mass., and Troy, N.Y., who was a cousin of the Whites. Nancy was to become the first girl JQA was really attracted to, but her continued presence was to cause him much discomfort eventually (Tracy Elliot Hazen, The Hazen Family in America, ed. Donald Lines Jacobus, Thomaston, Conn., 1947, p. 89–90).


       
      
       

      10th.
      
      
       We all dined this day at Mr. White’s. The only other strangers present, were Mr. Smith, the minister of the other meeting house in this place, and Mr. B. Bartlett, a merchant. Mr. Smith proposes going into the Jersies, and to set out in the beginning of next week. A Vessel belonging to Mr. White was launch’d in the afternoon, but we missed seeing it, as it went sooner than was expected.
      
      
       
        
   
   Hezekiah Smith was installed as minister in 1766, just after Haverhill’s New Lights had formed a Baptist society; there he remained throughout his life (James McLachlan, Princetonians, 1748–1768: A Biographical Dictionary, Princeton, 1976, p. 411–413).


       
       
        
   
   Bailey Bartlett married Peggy White, sister of JQA’s Harvard classmate Leonard White, in Nov. 1786 (Daniel Appleton White and Annie Frances Richards, The Descendants of William White, of Haverhill, Mass. . . ., Boston, 1889, p. 77–78).


       
      
      

      11th.
      
      
       Attended Mr. Shaws meeting; forenoon, and afternoon. Took a walk down by the side of the river; with Mr. Thaxter. The Situation of the town is very agreeable.
      
      

      12th.
      
      
       Spent part of the forenoon with Mr. Thaxter at his Office. At 12 o’clock, we went, to a Collation, given by Dr. Woodbury who is building an house, and who moreover was yesterday first published for marriage; it seems that upon both these occasions it is Customary here, for a man to invite all his male friends, to an entertainment of this kind, and I as a visitor at Mr. Shaw’s was ask’d. After dinner, I went out with my brother and a gun, but could meet with no game. A solitary Robin, was all we brought, back. We found Company when we return’d. Mr. Collins, the minister of a neighbouring town. Miss Hazen thinks he is not sufficiently attentive to his wife, and I am of her opinion. His looks I think are enough to chill one in a hot day. I should rather take him for a dutchman, than an American.
      
      

      13th.
      
      
       At about 9 this morning we left Haverhill, cross’d the river, and stopp’d first at Mr. Symmes’s, and afterwards at Mr. French’s, but a few minutes at each. After we had rode, about a mile beyond Mr. French’s house, we turn’d away from the road we came to Haverhill by, and took the Lincoln road: but I was very much surprised, to see that very few persons knew, any thing about Lincoln, although it is not more than 22 miles distant from Andover: I met a man whom I judg’d by his appearance to be turn’d of sixty: when I enquired of him the road to Lincoln; his answer was, that he knew of no such place: how many mortals,
       
        On the self same spot,
        Are born, take nurture, propagate, and rot,
       
       entirely ignorant of every thing that lies ten miles beyond it? But in this Country, where every man has an opportunity of displaying the talents he possesses; and where the education of the People, is so much more attended to, than in any part of Europe, or perhaps of the world, I did not expect to find beings of that sort.
       
        rich  poor  august
        How great! how low! how abject! How sublime!
        How wonderful! how complicate is man!
       
       We rode through about 8 miles of sand, and 4 of rocks, after which the road was better: at about 6 o’clock, we arrived at Lincoln, and immediately went to my aunt Smith’s. She has five children with her, and one at Mr. Shaw’s. Billy, Louisa, Polly, Isaac, and Charles are here. The eldest is not more than 14 years old: the youngest is about 6. Oh! it almost makes my heart, shrink within me; when I look on these fine Children; to think of the Prospects before them: entirely the effects of extravagance in a father: what a Lesson! Surely providence makes sometimes use of these means, to terrify those who can be actuated by no other principle, into the performance of their duty.
      
      
       
        
   
   “An Essay on Man,” Epistle II, line 63.


       
       
        
   
   “How poor, how rich, how abject, how august,/How complicate, how wonderful, is man!” (Edward Young, “The Complaint; Or, Night Thoughts,” Night I, lines [68–69], Poetical Works, 2 vols., Boston, 1854, 1:6).


       
       
        
   
   Catharine Louisa Salmon Smith (1749–1824), wife of William Smith Jr., the brother of AA. Smith (1746–1787), as the rest of JQA’s entry suggests, had burdened his wife and children with cares through his improvidence and neglect, though his precise activities have not been fully pieced together. He had settled his family on his father’s property in Lincoln before the Revolution and was undoubtedly engaged in trade during the years after the war. Smith had been absent from his family for the past two years and was seldom heard from, and his wife, in a letter to AA of 26 Oct. (Adams Papers), hoped “for his reformation and restoration to virtue and to his family.” According to other family members, Smith suffered from alcoholism. Besides having deserted his family, Smith was on trial in New York during these months on a charge of counterfeiting, of which he was later acquitted. When he died two years later, he was still separated from his family (Mary Smith Cranch to AA, 10 Dec. 1785; 22 March–9 April 1786, 21 Oct. 1787, Adams Papers; CFA, DiaryDiary of Charles Francis Adams, Cambridge, 1964- . Vols. 1-2, ed. Aida DiPace Donald and David Donald; vols. 3-6, ed. Marc Friedlaender and L. H. Butterfield., 5:143–144).


       
       
        
   
   This was Elizabeth (1771–1854), the 
          
          oldest
          of the Smiths’ six children.


       
      
      

      14th.
      
      
       Dined at Lincoln, and immediately after dinner we again proceeded on our journey and by 5 o’clock, got to Cambridge, which is 12 miles: we came through Concord, and Lexington which 12 years ago were of no note, but which have been since rendered ever memorable, by being the place, where the first martyrs in the glorious cause of American Liberty, bled, (April 19th. 1775). Posterity will revere this spot of Land, more, than the Dutch do the place where Egmont and Horn, suffered; which is at Brussels.
       We drank tea at Cambridge, and at about 6 we set out for Boston. We cross’d the ferry at about dusk; and got to Mr. Cranch’s lodgings, just in good Season. We found Miss Betsey had been very unwell, but recovering. Mr. I. Smith, came in a few minutes after we got there: and I went with him to a Club of which he was member. I found there Dr. Welch, Dr. Dexter, Dr. Appleton, and Mr. Brewster. It was at Mr. Clarkes house; this gentleman is collegue to Dr. Chauncy, in the Ministry, and bears a good Character as a preacher. At about 9. I went home with Mr. Smith. His father and mother yesterday left the Town, with the Governor, Lieutenant Governor, and their Ladies to go to Princeton, to Mr. Gill’s Seat. He gave me a Letter from my friend Brush, in New Haven.
      
      
       
        
   
   Isaac Smith Jr. (1749–1829), son of Deacon Isaac Smith and cousin of AA. Smith fled to England as a loyalist in 1775, but returned to America in 1784. Trained in the ministry, he preached in various places after his return but never received a call. Later he served as Harvard librarian, 1787–1791, and preceptor of Dummer Academy, 1791–1809 (Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- ., 16:523–530).


       
       
        
   
   This was undoubtedly the Wednesday Evening Club, founded in 1777 by four clergymen, four doctors, four lawyers, and four “merchants, manufacturers and gentlemen of literature and leisure.” Neither Brewster nor Isaac Smith Jr. were apparently members, however, although Smith’s brother, William, was (The Centennial Celebration of the Wednesday Evening Club: Instituted June 21, 1777, Boston, 1878, p. 142–145).


       
       
        
   
   Aaron Dexter, Boston physician and Erving Professor of Chemistry and Materia Medica at Harvard, 1783–1816 ([Charles C. Smith], “Notice of Aaron Dexter, M.D.,” MHS, Procs.Massachusetts Historical Society, Collections and Proceedings., 1 [1791–1835]:421–423).


       
       
        
   
   Nathaniel Walker Appleton, half-brother of John and Thomas Appleton, was a Boston physician and a founder of the Massachusetts Medical Society (Walter L. Burrage, History of the Massachusetts Medical Society with Brief Biographies of the Founders and Chief Officers, 1781–1922 Boston, 1923, p. 34–36; W. S. Appleton, Genealogy of the Appleton Family, Boston, 1874, p. 14).


       
       
        
   
   John Clarke was later minister of the First Church of Boston (“Sketch of the Life and Character of the Late Rev. Dr. Clarke,” MHS, Colls.Massachusetts Historical Society, Collections and Proceedings., 1st ser., 6 [1800]:iii–ix).


       
       
        
   
   James Bowdoin served two terms as governor of Massachusetts, 1785–1787 (Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- ., 11: 514–550).


       
       
        
   
   John Gill, captain of the Continental artillery during the Revolution and owner of extensive potash lands in Princeton, Mass. (same, 17:521–522).


       
       
        
   
   Presumably Eliphalet Brush to JQA, 29 Aug. (Adams Papers).


       
      
      

      15th.
      
      
       This morning my brother Charles and Cousin Cranch, came from Cambridge to see us. I at length went, and got my sword and hat, which have been at Mrs. Kilby’s, ever since I arrived here first: Dined with Mr. Smith; I intended to go to Braintree in the afternoon, but was deterred, by an appearance of bad weather, but as it cleared up at about 5 o’clock, I rode, over the neck with my Cousin Betsey. When we got to Roxbury we turn’d back again. Spent some time with my uncle Cranch, and then return’d to Deacon Smith’s.
      
      

      16th.
      
      
       At about 9 this morning I went to Mr. Foster’s, and found my Cousin Betsey Cranch ready to go with me. We then set out in the Chaise, and at about 11. got to Braintree where we found only Mr. Tyler, and cousin Lucy. She had a letter from Miss Hazen which I had a great curiosity to see; but could not prevail upon her to show it me. Mr. Tyler came up from Boston last Evening. Parson Wibird was here in the evening but I did not see him.
      
      

      17th.
      
      
       Great part of the day was spent in reading; and writing to my friends in Europe; a vessel is to sail e’er long. At about 4 o’clock, Mr. and Mrs. Cranch return’d home. Mr. Tyler too, went out early in the morning and did not return till the evening.
      
      
       
        
   
   The only extant letter written (in part) on this day was to AA2, 8–18 Sept. (Adams Papers).


       
      
       

      18th.
      
      
       The weather in the morning look’d stormy, and was showery at different times all day. I attended however Mr. Wibird’s sermons forenoon and afternoon; he was this day remarkably short, and did not either time keep us more than an hour and an half: A shower fell just as the afternoon meeting, was over; and Mr. Tyler and myself went over the way, to Mrs. Church’s. We borrow’d her Chaise of her, and went down first to Mrs. Quincy’s. We found Mr. and Mrs. Guild there; they both appear in an ill State, of health; they have been unfortunate of late, but bear it with exemplary firmness. Mrs. Quincy is an agreeable old Lady, and Nancy, has always the Complaisant smile on her Countenance. She is small, and fat, consequently not a beauty: yet, considering the amiable Character she bears, and her fortune which is in this Country, far from being mean, I wonder she has not yet got married: her time is not come say the girls. After drinking tea we left Mrs. Quincy’s House, and on our road home, stop’d at Mr. Alleyne’s and spent half an hour there. We found Mr. Boice Miss Hannah Clark’s admirer: it is said they are to be married ere long. We return’d home at about 8 o’clock.
      
      
       
        
   
   Ann Marsh Quincy (ca. 1723–1805), the third wife of Josiah Quincy Sr. (1710–1784).


       
       
        
   
   Elizabeth Quincy Guild (1757–1825), daughter of Josiah Quincy Sr. by his second wife, Elizabeth Waldron Quincy (1722–1759), and wife of Benjamin Guild.


       
       
        
   
   Ann (Nancy) Quincy (1763–1844), daughter of Josiah Quincy Sr. and Ann Marsh Quincy.


       
      
      

      19th.
      
      
       Mr. Cranch went to Boston in the morning. I staid a great part of the day at home writing. Mr. Tyler, was engaged all day, in business.
      
      

      20th.
      
      
       Mr. Tyler was again taken up the whole day. In the afternoon I went with my Cousins, over to Weymouth to see Mrs. Tufts who is recovering from a long and dangerous illness. We spent about an hour and drank tea there. I saw at a distance the solitary house which was my Grandfather’s: but had no inclination. Whence arises this antipathy, to places where those who are dear to us have died? Why does the involuntary tear, start from the eye, at the sight of them? It surely must arise from a good principle, for although these feelings are painful, yet I would not be free from them.
       While we were gone, Miss Lucy Apthorp, with her future husband Mr. Nash, came in to pay a visit to my Cousins. They afterwards set off together for Boston, where they are next Saturday, to be united. The family will go to-morrow.
      
      
       
        
   
   Lucy Quincy Tufts (1729–1785), wife of Dr. Cotton Tufts Sr., and JQA’s great-aunt; she died after a lingering illness on 30 Oct.


       
       
        
   
   Rev. William Smith (1707–1783), father of AA, had been minister of the First Church of Weymouth.


       
       
        
   
   Lucy Ann Apthorp, daughter of James Apthorp, of Braintree, married Richard Nash of Cornwall, England, an officer in the British navy, four days later (entry for 24 Sept., below; John Wentworth, The Wentworth Genealogy, 2 vols., Boston, 1870, 1:306; Boston Gazette, 26 Sept.).


       
      
      

      21st.
      
      
       Hazy disagreeable weather: was confined all day to the House, and was for the most part employ’d in preparing my trunks, that are to go to Haverhill. Mr. Tyler’s business was finish’d last night, he was the greatest part of this day writing to Europe.
      
      
       
        
   
   If this included letters to the Adamses in Europe, none has been found.


       
      
      

      22d.
      
      
       This morning I sent down a Cart with my two trunks that are going to Haverhill. I intended to go myself in the forenoon, but at length resolv’d to go and dine with Mrs. Quincy, and from thence go forward to Boston. My two good Cousins went in the Chaise; I walk’d it, with Mr. Tyler. We were not expected, and somewhat late: we found Parson Wibird there, who ask’d me abundance, of questions, mostly concerning the Women of the different Countries I had been in. I observed this to him, and he said, “Yes I always inquire about the best things first” an honourable testimony in favour of the Ladies, as it comes from an old Batchelor; who I believe would have spent his days much more pleasantly than he has, had he taken to himself, one of these best things thirty five years ago. Of all negative happiness, I think, that attending the life of an old batchelor is the most insipid.
       
        On some fond breast the parting soul relies,
        Some pious drops the closing eye requires.
       
       After dinner Mr. Tyler, and I mounted our horses, and trudg’d on towards Boston: at Milton, we stopp’d for half an hour at Genl: Warren’s, and found Mrs. Otis there. At about 5 o’clock, we got to the neck: there Mr. Tyler left me, and went to Jamaica Plains where his mother lives. When I got to my uncle Cranch’s lodgings, he told me, that the Stage between this and Haverhill, will not go this week; so that my trunks cannot be sent. Went to my uncle Smith’s. Mrs. Otis and Mrs. Welch spent the evening there, and I was obliged to take a hand at whist, which is never very agreeable to me, but which I always think myself obliged to do, when a party cannot otherwise be made.
      
      
       
        
   
   Thomas Gray, “Elegy Written in a Country Churchyard,” lines 89–90. On 29 Sept. 1782 JQA copied this poem into one of his poetical commonplace books (M/JQA/26, Adams Papers, Microfilms, Reel No. 221). JQA also may have had in his possession at this time the Poetical Works of Mr. Gray, new edn., London, 1785, now at MQA, which contains his bookplate.


       
      
      

      23d.
      
      
       At 9 this morning I went to see about getting my trunks to Haverhill: Mr. Cranch told me; they have been put on board a vessel, that will sail in two or three days for Newbury Port and from thence, a conveyance will easily be found for sending them to Haverhill. I visited Mr. Toscan; and was afterwards introduced to Mr. Hughes, Mr. Lincoln, and Mr. Gardiner, all three Lawyers. The last, on the 4th. of July, pronounced the most curious, blank verse discourse, that I ever read. He shows beyond all dispute that he is a great admirer of blank verse. Some critics pretend that blank verse is the most noble, and most perfect, in English Poetry. Mr. G: opinion on that subject seems to go further still. He seems to think that it is preferable even upon common occasions to prose, and when I was introduced, I expected to hear him break out into some Raphsody.
       Dined at the French Consuls, and in the afternoon went with him and visited the Governor, and Mr. Russel: I there saw Mr. Seaver who arrived yesterday in a vessel from St. Petersburg. He inform’d us that the Russian Army in time of Peace was composed of 450,000 men. This was a piece of news to me, and would be I fansy to a Russian: I went with the Consul and Mr. Serane, and drank tea at Mr. Tudor’s, who was very polite. Mr. Serane, sung, play’d on the violin, and on the guittar; this gentleman, though only nineteen years old, is quite a virtuose. I spent the evening, and supped at Mr. B. Austin’s. I was again, unwillingly obliged to play all the evening at Whist. I used formerly to be very fond of cards, and could spend evening after evening at play. Whence my present aversion to them arises I know not: but wish it may continue; for I think, that if playing cards is excusable in a woman, it is, for a man, but a miserable loss of time at best. When we rose from Supper it was so late, that I supposed Deacon Smith’s family would be in bed: and went with Mr. Tyler who lodges at Mr. Palmer’s. It was 12 before we retired.
      
      
       
        
   
   An Oration, Delivered July 4, 1785, At the Request of the Inhabitants of the Town of Boston, In Celebration of the Anniversary of American Independence, [Boston], 1785.


       
       
        
   
   William Tudor, judge advocate in the Continental Army and a Boston lawyer, who had studied law with JA from 1769 to 1772 (Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- ., 17:252–265).


       
       
        
   
   Benjamin Austin, a popular Boston political figure (DABAllen Johnson and Dumas Malone, eds., Dictionary of American Biography, New York, 1928-1936; 20 vols, plus index and supplements.).


       
      
      

      24th.
      
      
       This forenoon I was present at the marriage, of Mr. Nash and Miss Apthorp. They were married in the Chapel by Mr. Parker, as Mr. Freeman, the minister there, not having receiv’d orders, cannot perform the Ceremony. He was however present and in the Pulpit, where he was kind enough to give me a place. Mr. Tyler, who is intimate with him, introduced me to him. Mr. Nash was dress’d in his uniform, plainly, as becomes an Officer, and a gentleman. Miss Apthorp, was elegantly dress’d, though the colour of her gown appear’d to me, sober for the occasion. The old man look’d happy, as if he was giving his Daughter to a member of the British royal family. The mother appeared dejected, nor can any person, who considers the consequences of this event, wonder at it. The poor girl herself, as the ceremony was performing, trembled like a leaf—and for my heart I could not help trembling for her too. Her prospects are not, I think to be envied. Her father may think it, an honour for her to be connected with a british officer.
       
        Mais sans argent l’honneur n’est qu’une maladie.
       
       The gentleman’s father is purser on board a king’s ship. He himself is 1st. Lieutenant on board another; his fortune independent of his pay, is not large I am told, and surely if an officer’s pay is scarcely sufficient to maintain him alone, it must fall short when he has a wife and family to support. But what with many People, would be a still greater objection to their union, is that this pair 3 months ago were perfect strangers to each other. Tinder, is but too often the emblem of a sudden passion: I wish it may not be in this Case. I sincerely hope, that the maxim audaces fortuna juvat, may prove just, and that every sort of Happiness may attend them through Life.
       Dined at Mr. Palmer’s, and sent an excuse to Mr. Russel, who had invited me. The weather was disagreeable all the morning, and at about noon it began to be hazy. It continued so, all the afternoon; but I intended notwithstanding that, to go out this evening as far as Genl. Warren’s. I had my horse saddled and bridled, when the rain began to shower down in such a manner, that I determined at length to remain in town. I went with Mr. Tyler, and spent the evening with Mr. Gore, a lawyer. He spoke of a Mr. le Washington, who arrived here in the last vessel from London; a traveller greatly improved in the art of fiction. Slept again at Mr. Palmer’s.
      
      
       
        
   
   Samuel Parker was installed as minister of Trinity Church in Boston in 1774 and was elected Episcopal Bishop of the Eastern Diocese in 1804 (Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- ., 16:76–84).


       
       
        
   
   James Freeman, appointed reader at King’s Chapel, Boston, in 1783 and ordained rector by the congregation in 1787 after higher Episcopal authorities in New York refused to ordain him because of his unorthodox views (Francis William Pitt Greenwood, History of King’s Chapel in . . ., Boston, 1833, p. 135, 139–142).


       
       
        
   
   James Apthorp, of Braintree, the father of Lucy Ann (John Wentworth, The Wentworth Genealogy, 2 vols., Boston, 1870, 1:300–301, 306).


       
       
        
   
   “Mais l’honneur sans argent n’est qu’une maladie,” Jean Racine, Les Plaideurs, Act I, scene i, [line 11] (Oeuvres de Jean Racine avec des commentaires, 8 vols., Paris, 1768, 2:178). There are two editions of Racine’s works at MQA published before this date, both with JQA’s bookplate.


       
       
        
   
   Fortune favors the bold.


       
       
        
   
   Christopher Gore, member of the state constitutional convention in 1788 and in 1796 commissioner to settle American claims against England under Jay’s Treaty. He later served Massachusetts as governor and U.S. Senator (Hist. of Suffolk Co., Mass.Professional and Industrial History of Suffolk County, Massachusetts, Boston, 1894; 3 vols., 1:225; Biog. Dir. Cong.Biographical Directory of the American Congress, 1774-1949, Washington, 1950.).


       
       
        
   
   Cited in the Massachusetts Spy, 15 Sept., as “Mr. Washington,” but otherwise unidentified. JQA’s letter to AA2, 19–30 Sept. (Adams Papers) makes it clear that Washington was a teller of “extravagant Stories” and not a writer of fiction.


       
      
      

      25th.
      
      
       It continued raining all night, and in the morning so that I could not go out of town. We went to the Chapel, and heard Mr. Freeman preach. This gentleman has adopted the antetrinitarian System, which has of late appear’d in this Country. Such religious freedom, as America, enjoys, must always have a tendency to increase the number of religious sects: but if this be a disadvantage, it is more than balanced by the liberal Sentiments which every sect adopts with respect to all the rest. After Church was over Mr. Tyler and myself, mounted our horses and cross’d the neck together; at Roxbury he left me, and went to his Mamma’s. I proceeded to Braintree. I got to the meeting house, a little before the service began, and attended it. The weather clear’d up this afternoon, and promises to continue fair.
      
      
       
        
   
   That is, Anti-Trinitarian. Freeman, with his strong liberal tendencies, was moving King’s Chapel from Anglicanism toward Unitarianism (Sydney E. Ahlstrom, A Religious History of the American People, New Haven, 1972, p. 388–389, 392).


       
      
      

      26th.
      
      
       Mr. Tyler, was to return last evening, but did not. My two Cousins went last Saturday to Boston and will not return this week. My uncle, went this afternoon to Boston so that my aunt and I are now at home quite alone. In the forenoon, I went out with my gun; and took a long walk: but found no game of any kind. In the afternoon I went down to our house, and looked over many of the things. I can never feel gay in this house, while its owners are absent, and this evening my aunt accused me of being melancholy; a reproach I am very seldom loaded with. I had a disagreeable head ache, and really felt very dull.
      
      

      27th.
      
      
       Mr. Tyler came from Boston last evening; was pretty busy in the forenoon; I went and paid a visit to Mr. Apthorp, next door neighbour to my uncle: he came from Boston this morning and is going back this afternoon: he is a man of Sense, and much reading, but he has a certain wildness in his eyes, which indicates something extraordinary, in his character, which I am told is really the case. He has an extravagant fondness for England, and for everything that is English: he talks sensibly upon diverse subjects, but as I had heard his Character before I saw him, I purposely spoke in the highest terms, of the french Nation and their Country: he never said he was of a different opinion, but he observed that though the beauties of England were not of the same kind, they were very great, and like a true Englishman contrasted, french politeness and outward accomplishments, to English dignity and Sincerity. I did not think it was necessary to contest any point, and therefore humoured him in his Admiration for Britain; in which, however I am very far from joining with him. After dinner I went down with Mr. Tyler, and drank tea with my uncle Quincy, and from his house saw the tender, which came lately from Hallifax, to carry back Mr. Nash, and his new bride.
       I intended to go as far as Milton this evening, but it was so late when we return’d from my uncle’s, that I could not. As we were walking home, I had with Mr. Tyler some very curious conversation, on a subject as curious. We smoked a sociable pipe in the Evening at his office: and there continued it. He was somewhat in a prophetic mood, but I imagine, he will never have occasion to say
       Cet oracle, est plus sûr que celui de Chalcas Calchas.
      
      
       
        
   
   Norton Quincy (1716–1801), JQA’s great-uncle. He was formerly a Boston merchant, but after the death of his wife soon after marriage, he retired to Braintree, where he lived a reclusive life in the Quincy estate. His refusal to seek company and to accept other than minor town offices bothered the Adamses, who, though they were very fond of him, felt that his name and position should have led him to accept greater responsibilities (L. H. Butterfield, A Pride of Quincys, MHS Picturebook, Boston, 1969, [p. 7–8]).


       
       
        
   
   That is, JQA believed that Tyler would never have absolute conviction that a certain event, presumably marriage to AA2, would take place. The quotation is from Racine’s tragedy Iphigénie (1674), Act III, scene vii, last line.


       
      
      

      28th.
      
      
       Doctor Tufts went by in the morning, and took with him, a small trunk for me, to Boston. At about 10 I went for my horse, to Mr. Veasy’s. Mr. Tyler went with me. At the meeting house he left me, and I went to Milton. Stopp’d half an hour at Genl: Warren’s. Their only son now at home is James: Harry yesterday stopp’d in at my uncle’s, on his road to Plymouth. Mrs. Warren has been ill; and is not yet entirely recovered. It was near one afternoon, when I got to Boston. Upon Change I met Dr. Waterhouse; and found him the same man, he was four years, ago, when I was acquainted with him in Holland. Dined at Mr. Foster’s: and after Dinner went to Deacon Smith’s: as I had not been there, since last Friday morning; and did not know when I came out of the house, that I should not return that day: they all said they thought I had been cast away; and could not find the way to their house. Received a letter from Mr. Brush, with, le mariage de Figaro. Went and spent an hour with Dr. Waterhouse, at his lodgings, and at about dusk, cross’d the river, and went to spend this night and to-morrow, with my Cousin Cranch and my brother. It was near 8 o’clock before I got to Cambridge. Weather quite cool. A fire very comfortable.
      
      
       
        
   
   Letter not found; Brush had borrowed JQA’s copy of Beaumarchais’ play (Eliphalet Brush to JQA, 29 Aug., Adams Papers).


       
      
      

      29th.
      
      
       Paid a visit this morning to Mr. Tracey, but he was not at home. At about eleven in the morning I received a billet from my Cousin Betsey, telling me I must be in Boston before dinner, as Mr. Peabody, would certainly leave town this afternoon, for Haverhill. That she could not go with me, as we had intended, another woman, having engaged a place in the Chaise. I immediately hastened to Boston; got there just at Dinner time, and was then told, that matters were again alter’d, and that we were not to go till to morrow morning. I was not displeased with this information. Dined with my uncles. After dinner I met Mr. Hughes in the Street, and went and spent an hour with him at his Office. Met Mr. W. Smith in the Street. He has been gone ever since my arrival, on a journey; and return’d last evening. I was lounging about all the afternoon; and spent the Evening, and supp’d at Doctor Welch’s. Slept at Uncle Smith’s.
      
      

      30th.
      
      
       This morning at 7 o’clock I cross’d Charlestown ferry. At about 8 I got into a Chaise with a Mrs. Webster a lady, that I never saw but who has de grands talens pour le silence. We went through Cambridge, but the horse was so restless, that I could not get out to speak to my brother or Cousin. We stopp’d and dined about 16 miles from Haverhill. Had an exceeding good Dinner, and at a very moderate charge, which I have seldom found in my own Country. It was about 6 in the evening when, we got to Haverhill; in the whole day, there was about the value of a quarter of an hour’s conversation pass’d between us. How much more agreeable would my journey have been, had I come with My Cousin. I was heartily glad when I got to my Uncle’s house.
       My Aunt was drinking Tea at Mrs. Payson’s, and I went over there with Mr. Shaw. In the Evening I delivered Lucy Cranch’s message, with the wedding Cake to Miss Hazen.
      
      